Case: 12-60952      Document: 00512525235         Page: 1    Date Filed: 02/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 12-60952                        February 6, 2014
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
MURUGAVEL JEYARAJAH,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 070 407


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Murugavel Jeyarajah, a native and citizen of Sri Lanka, petitions for
review of a decision by the Board of Immigration Appeals (BIA) dismissing his
application for asylum, withholding of removal and relief under the Convention
Against Torture (CAT). Jeyarajah asserted that he was entitled to relief based
on his status as a Tamil.           The immigration judge (IJ) determined that




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-60952      Document: 00512525235     Page: 2   Date Filed: 02/06/2014


                                  No. 12-60952

Jeyarajah was not credible and had failed to credibly establish his entitlement
to relief. The BIA agreed and affirmed the IJ’s decision.
      Jeyarajah argues that the BIA and IJ erred in making an adverse
credibility determination, erred in requiring corroborating evidence, and erred
in determining that he was not entitled to relief under the CAT. He also argues
that the BIA made an impermissible fact finding in determining that he failed
to show a “pattern or practice” of persecution of Tamils in Sri Lanka.
      Because the BIA affirmed the IJ’s decision based on the IJ’s reasoning,
we review the decisions of both the BIA and the IJ. Wang v. Holder, 569 F.3d
531, 536 (5th Cir. 2009); Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002).
      The record in this case reflects that Jeyarajah made numerous false
statements during his credible fear hearing. Even if there could be reasonable
explanations for some of the discrepancies relied upon by the IJ in making her
adverse credibility determination, Jeyarajah has failed to demonstrate that
“from the totality of the circumstances, it is plain that no reasonable fact-finder
could make such an adverse credibility ruling.”         Wang, 569 F.3d at 538
(internal quotation marks and citation omitted). Further, because Jeyarajah
was deemed not credible, it was not unreasonable that he prove his eligibility
for asylum using evidence other than his own testimony.             See 8 U.S.C.
§ 1158(b)(1)(B)(ii); Rui Yang v. Holder, 664 F.3d 580, 585-87 (5th Cir. 2011),
cert. denied, 132 S. Ct. 2772 (2012). Moreover, in light of the record, the IJ was
not compelled to conclude that corroborating evidence was unavailable. See
Rui, 664 F.3d at 587.
      As for his claim that the BIA engaged in improper fact finding, Jeyarajah
did not raise this issue in the BIA either in a motion to reopen or a motion for
reconsideration. Accordingly, this court is without jurisdiction to consider the




                                        2
    Case: 12-60952    Document: 00512525235     Page: 3   Date Filed: 02/06/2014


                                 No. 12-60952

issue. See 8 U.S.C. § 1252(d)(1); Omari v. Holder, 562 F.3d 314, 318-21 (5th
Cir. 2009).
      Finally, with respect to Jeyarajah’s argument that the IJ and BIA erred
in concluding that he was not eligible for relief under the CAT because they
failed to consider his ethnic background, we note that relief was not denied on
that basis. Rather, the IJ determined that Jeyarajah was not credible and, as
a result, had failed to establish that it was more likely than not that he would
be tortured if he were returned to Sri Lanka. The evidence does not compel a
contrary conclusion. See Wang, 569 F.3d at 537.
      Accordingly, Jeyarajah’s petition for review is DENIED.




                                       3